DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received March 4, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-, 3-8, 10-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi, U.S. Patent Application Publication No. 2020/0081092.
As to claim 1, Choi teaches a vehicle comprising: a sensor disposed on the autonomous vehicle: one or more processors; and non-transitory computer-readable media storing one or more instructions that, when executed, cause the one or more processors to perform acts comprising: 

generating from the sensor and based on one or more sensor parameters associated with the sensor, undistorted sensor data (see para. 94, 96-97 and 102, the target are generated based on an alignment model which uses the position of the sensor, i.e. one or more sensor parameters, and the position of the object),
segmenting, as segmented data, the undistorted sensor data based at least in part on a representation of an invariant object in the sensor data, the invariant object having a known attribute (see para. 61, 94, 115 and 96-97, target points are identified and compared to the shape of a known object), 
determining, based at least in part on the segmented data, a subset of the undistorted sensor data associated with the invariant object (see para. 96-97), and 
determining, based at least in part on the subset of the undistorted sensor data and the sensor data, a calibration error associated with the sensor (see para. 97-99 and 120-122). 
As to claims 6 and 17, Choi teaches an vehicle, method and medium comprising: a sensor disposed on the autonomous vehicle: one or more processors; and non-transitory computer-readable media storing one or more instructions that, when executed, cause the one or more processors to perform acts comprising: 
receiving, from a sensor, sensor data of an environment (see para. 43), 
determining, based at least in part on the sensor data, segmentation information about the environment; (see para. 61, 94 and 96), 

identifying, in the subset of the sensor data, at least one feature corresponding to the known attribute of the invariant object (see para. 61, 94, 115 and 96-97); and
determining, based at least in part on the at least one feature and the known attribute, a calibration error of the sensor (see para. 120-122).
	As to claim 2, Choi teaches the vehicle of claim 1 wherein determining, based at least in part on comparing the undistorted sensor data to the known attribute, a distance between the undistorted sensor data and an expected value associated with the known attribute of the invariant object (see para. 96-97 and 115-116). 
As to claim 3, Choi teaches the vehicle of claim 2 wherein the comparing the undistorted sensor data to the feature of the invariant object comprises comparing the at least a portion of the subset of the sensor data to at least one of a line, a plane, or a reflectivity of the invariant object (see para. 96-97 and 115-116). 
	As to claim 5, Choi teaches the vehicle of claim 1 further comprising calibrating, based at least in part on the calibration error (see para. 61 and 66); 

As to claim 7, Choi teaches the method of claim 6, further comprising: undistorting the at least one feature based at least in part on one or both of sensor intrinsic information or sensor extrinsic information (see para. 18,  and 50). 
As to claims 8 and 18, Choi teaches the method and medium of claims 7 and 17, wherein the segmentation information comprises associations between portions of the data and a plurality of objects in the environment depicted in the portions, the method further comprising: determining, the invariant object from the plurality of objects; and determining, based at least in part on the one or more associations, the portion of the sensor data corresponding to the invariant object (see para. 61, 115-116 and 121-122). 
As to claim 10, Choi teaches the method of claim 6, wherein the invariant object is at least one of a topographical feature, a fixture, a building, or a horizon line (see para. 119-121). 
As to claim 11, Choi teaches the method of claim 10 wherein the invariant object includes at least one of a linear feature or a planar feature (see para. 119-121). 
As to claim 12, Choi teaches the method of claim 11, wherein the determining the calibration error comprises quantifying an error associated with at least a portion of the 
As to claims 13 and 19, Choi teaches the method and medium of claims 6 and 17, wherein: the sensor comprises at least one of a LiDAR sensor, depth sensor, multi-view image, or a time-of-flight sensor; the invariant object comprises a planar surface; and the determining the calibration error comprises determining a distance between depths measured by the sensor and a plane corresponding to the planar surface (see para. 43, 57, 97, 119-121). 
As to claim 14, Choi teaches the method of claim 6, wherein: the sensor comprises at least one of a camera, a LiDAR senor, or a time-of-flight sensor; the invariant object comprises a linear feature; and the determining the calibration error comprises determining a distance between points on an edge detected in the sensor data and a line corresponding to the linear feature (see para. 43, 57, 97, 119-121). 
As to claim 15, Choi teaches the method of claim 6, further comprising: determining, based at least in part on the calibration error, a calibration function for the sensor; and calibrating the sensor using the calibration function (see para. 97-98). 
As to claim 21, Choi teaches the autonomous vehicle of claim 1, wherein generating undistorted sensor data comprises:
identifying, in the sensor data, a feature location corresponding to at least one feature associated with the invariant object; and
determining, based on a distortion model of the sensor, a true location corresponding to the feature location (see para. 96-98, 94 and 102).
3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Moon et al., U.S. Patent Application Publication No. 2017/0019589.
Choi teaches a method and medium comprising: 
receiving, from a sensor, sensor data of an environment; determining, based at least in part on the sensor data, segmentation information about the environment (see para. 5); determining, based at least in part on the segmentation information, a subset of the sensor data corresponding to an invariant object (see para. 5 and 17-18);  
Choi does not teach adjusting, based at least in part on the semantic segmentation information, a setting of the sensor, the setting comprising at least one of an exposure time, an emitted light intensity, or a gain of the sensor. However, Moon teaches a method for adjusting an exposure time of a sensor based on the light intensity (see para. 144). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application adjust a setting of the sensor based on the light intensity in Choi as taught by Moon. Motivation to do so comes from the teachings of Moon that doing so would more accurately determine the speed of the object.
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of London, U.S. Patent Application Publication No. 2020/0043063.
Choi teaches a method and medium comprising: 
receiving, from a sensor, sensor data of an environment; determining, based at least in part on the sensor data, segmentation information about the environment (see para. 5); determining, based at least in part on the segmentation information, a subset of the sensor data corresponding to an invariant object (see para. 5 and 17-18);  identifying, in the subset of the sensor data, at least one feature corresponding to a feature of the invariant object (see para. 18); and determining, based at least in part on the at least one feature, a calibration error of the sensor (see para. 20 and 27). 
	Choi does not teach the information comprises associations between pixels and one or more objects in the environment depicted in the pixels, the method further .
Allowable Subject Matter
5.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Applicant’s arguments were fully considerer but are moot in view of the new grounds of rejection.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663